Citation Nr: 9913094	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-00 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for left elbow dislocation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from October 1987 to 
February 1989. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which found that the veteran had not presented a 
well-grounded claim for service connection for a left elbow 
dislocation. 

In his Application for Compensation dated in October 1996, 
the veteran also requested service connection for paranoid 
schizophrenia.  He reported paranoid schizophrenia as having 
occurred in 1993.  On the current VA Form 9, the veteran 
reported that it was his left elbow injury that had affected 
him both physically and mentally.  This issue, however, has 
not been adjudicated, developed or certified for appellate 
review.  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, it 
is referred to the RO for appropriate consideration.


FINDING OF FACT

There is no competent medical evidence of record to 
demonstrate that the veteran currently has a disability, 
including dislocation, of the left elbow. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a left elbow dislocation is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b) (1998).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  Savage at 497-98.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.  

The veteran contends that he currently has left elbow 
dislocation which began in service during a fight, that 
symptomatology was chronic in service, and that some 
symptomatology has been continuous since then.  He wrote that 
he had not been treated for his "dislocated" left elbow 
since being discharged from service in 1989.  

Service medical records reflect that in July 1988 the veteran 
was involved in a fight and fell on an outstretched arm, 
resulting in dislocation of the left elbow, with complaints 
which included increased pain and decreased sensation.  In 
August 1988, the veteran was noted to have point tenderness 
of the medial epicondyle, mild swelling, and range of motion 
from 30 to 110 degrees of flexion of the left elbow, with 
soft tissue swelling.  X-rays revealed no bony pathology, but 
noted soft tissue ossification.  He was placed on profile 
until November 1988.  In September 1988, the veteran had 
active range of motion from 0 to 135 degrees, and was given 
intensive physical therapy.  At a December 1988 examination 
in service, the veteran reported that he was recovering from 
a dislocated elbow, and indicated a history of or current 
complaints which included arthritis, joint deformity, and 
painful or trick elbow.  The examination report indicated 
that the veteran's upper extremities were normal.  Service 
medical records for the remainder of the veteran's service 
are negative for complaints, findings, or treatment for a 
left elbow condition. 

The evidence of record reflects no complaints, diagnosis, or 
treatment of left elbow dislocation or symptomatology 
following service separation until the veteran filed an 
Application for Compensation for left elbow dislocation in 
October 1996, notably over 7 and 1/2 years after service 
separation.  The veteran had previously filed a claim for 
service connection for a thyroid condition in July 1989 and 
for nonservice-connected pension in June 1993, but did not 
mention a left elbow condition.  

The Board notes the veteran's contention that in the past he 
experienced "severe pain, swelling, and tenderness" and 
that he is currently "still bothered" by the left elbow, 
which he contends is a "chronic" condition.  In this 
veteran's case, however, there is no competent medical 
evidence of record to demonstrate that the veteran currently 
has a disability of the left elbow, including the claimed 
left elbow dislocation.  In this regard, the Court has held 
that "[i]n order for the veteran to be awarded a rating for 
service-connected [disability], there must be evidence both 
of a service-connected disease or injury and a present 
disability which is attributable to such disease or injury."  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 (West 
1991).  In the absence of proof of a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has not submitted, and the 
record does not otherwise reflect, evidence of a current 
disability of the left elbow.  

Moreover, there is no competent medical evidence of a nexus 
between the currently claimed symptomatology by the veteran 
regarding the left elbow and the veteran's period of active 
service, including a left elbow dislocation in service in 
July 1988. The medical evidence reflects the veteran's 
current complaints regarding a left elbow "dislocation" 
(reported over 7 years after service separation and pursuant 
to his second service connection claim) and his assertion 
that left elbow symptomatology had been continuous since 
service.  However, even the veteran's reported continuity of 
symptomatology (which is assumed to be credible solely for 
the purpose of determining whether he has submitted a well-
grounded claim) requires competent medical evidence to relate 
the present condition to that symptomatology.  Savage at 498.   
No such medical nexus opinion is of record. 

The veteran is not competent to offer the required medical 
nexus opinion in this case.  While it is true that a lay 
witness such as the veteran is competent to testify as to 
visible symptoms or manifestations of a disease or 
disability, it is the province of health care professionals 
to enter conclusions which require medical opinions, such as 
a current medical diagnosis of disability or an opinion as to 
the relationship between a current disability and service.  
As a result, while the veteran is competent to testify 
regarding symptomatology experienced during service, or at 
any time, he is not competent to diagnose a current 
disability of the left elbow, nor to offer a medical nexus 
opinion regarding the relationship between any claimed 
current symptomatology of the left elbow and service, 
including the relationship to claimed continuous post-service 
symptomatology.  See Grottveit, 5 Vet. App. at 93; Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board notes that on an Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
form, received in December 1996, the veteran indicated that 
he had received treatment at the Henry Ford Hospital and from 
Douglas Karie, D.O. on December 16, 1996, for a dislocated 
left elbow.  He later indicated that what he had referred to 
as Henry Ford Hospital was the Wyandotte Hospital and Medical 
Center.  These records were requested by VA and are part of 
the claims file, indicated as "Wyandotte Hospital and 
Medical Center, An Affiliate of Henry Ford Health Care 
Corporation."  The records reflect treatment for various 
psychiatric disorders in 1993, but do not indicate treatment 
for a left elbow disorder, including in December 1996.  

The Board considered the doctrine of benefit of the doubt.  
However, as the veteran's claim does not cross the threshold 
of being a well-grounded claim, a weighing of the merits of 
this claim is not warranted, and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make the claim 
"plausible."  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997). 


ORDER

The veteran's claim of entitlement to service connection for 
a left elbow dislocation having been found to be not well 
grounded, the appeal is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

